
	
		I
		112th CONGRESS
		1st Session
		H. R. 534
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the Federal building and United States
		  courthouse located at 217 West King Street, Martinsburg, West Virginia, as the
		  W. Craig Broadwater Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 217 West King Street, Martinsburg, West Virginia, shall
			 be known and designated as the W. Craig Broadwater Federal Building and
			 United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the W. Craig Broadwater Federal Building and United States
			 Courthouse.
		
